Although we believe this court has never had occasion to pass on the precise point here involved, we contend *Page 221 
that the purport of the decision in the case of Guardia v. Guardia, 48 Nev. 230, 229 P. 386, was to the effect that when a defendant has been personally served with process in a foreign jurisdiction he must bring himself within the provisions of section 8640 N.C.L. by showing either mistake, inadvertence, surprise, or excusable neglect before a trial court can rightfully exercise its discretion in setting aside a default. Section 8640 N.C.L. is identical with the provisions of sec. 473
of the California Code of Civil Procedure, except for the time within which the motion or application must be made. The California section is discussed in the following authorities: 14 Cal. Jur. 1030, 1031; Hiltbrand v. Hiltbrand, 23 P.2d 277.
Appellant contends that the trial court erred — indeed, that the court below had no jurisdiction to make its orders extending respondent's time, beyond that allowed by law, within which to serve and file his affidavit and proposed verified answer. The six-months' period provided by the statute is a limitation on the court, and applications for relief on the grounds provided by the statute must be made within the prescribed time. 14 Cal. Jur. 1062, n. 11. Certainly it cannot be contended that the affidavit of merit of counsel for respondent, which was the only affidavit or supporting evidence filed within the six-months' period, was sufficient to warrant the setting aside of respondent's default.
Section 8583 N.C.L. does not provide or declare that delivery of a copy of the summons and complaint to defendant outside of the state is "personal service," or that when service of this kind is made the party is personally served, but on the contrary the legislature has specifically provided that such service when made is equivalent to completed service by publication. In the case of Bowman v. Bowman, 47 Nev. 207, 217 P. 1102, this court held, in effect, that service of summons by mail was not "personal service," and that a party so *Page 222 
served was entitled to set aside a default any time within six months from the date of rendition of the judgment, as a matter of law. See, also, Wheaton Flour Mill Co. v. Welsh (Minn.),142 N.W. 714; Spence v. Koll, 97 N.W. 974; Bowers on Process and Service, sec. 296.
It is respectfully submitted that the filing and service of the notice of motion and motion in this case conferred jurisdiction upon the court over the subject matter thereof, and the court thereafter possessed the inherent power, upon good cause being shown therefor, to make any necessary order to the end that an opportunity be given to the litigants so that a full and true showing might be made upon the merits. Valle v. Picton,16 Mo. App. 178; Henry v. Diviney, 13 S.W. 1057; Heco v. Conner, et al. (Cal.), 265 P. 181.
 OPINION
This is an appeal from an order of the court below setting aside a default judgment and decree of divorce, and permitting the respondent herein to file his answer.
The parties were married in New York City on January 25, 1925, and immediately thereafter went to Bierut, Syria, to reside. The parties resided at Bierut, Syria, until October 1936, at which time appellant left for New York, and arrived on November 5, 1936. On July 28, 1937, appellant left New York for Reno, Nevada.
On September 9, 1937, a complaint was filed by appellant in the district court of Washoe County, asking that the bonds of matrimony existing between appellant and respondent be dissolved, and on the same day summons was issued; affidavit for publication was filed, and also affidavit of mailing a copy of the complaint and summons to the husband.
On October 22, 1937, the original summons was returned and filed, showing service to have been made *Page 223 
upon the respondent at Ehden, Republic of Lebanon, on October 5, 1937. On November 5, 1937, default of the respondent was entered, trial had, and judgment and decree of divorce entered. On May 3, 1938, notice of motion and motion by respondent to set aside the default were filed and served. The motion was finally submitted to the court for decision, on July 29, 1938, and on the same date the court entered its order setting aside the default and default judgment.
Appellant makes three assignments of error. The conclusion we have reached as to the first leaves unnecessary a consideration of the second and third.
The first assignment is that the trial court erred in its decision, ruling and holding that "personal service" as used in section 8640 N.C.L. means "personal service" within the State of Nevada.
1. Section 8640 N.C.L. reads as follows: "The court may, in furtherance of justice, and on such terms as may be proper, amend any pleading or proceedings by adding or striking out the name of any party, or by correcting a mistake in the name of a party, or a mistake in any other respect, and may upon like terms enlarge the time for an answer, reply, or demurrer, or demurrer to an answer or reply filed. The court may likewise, upon affidavit showing good cause therefor, after notice to the adverse party, allow, upon such terms as may be just, an amendment to any pleading or proceeding in other particulars, and may upon like terms allow an answer or reply to be made after the time limited; and may, upon such terms as may be just, and upon payment of costs, relieve a party or his legal representatives from a judgment, order, or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect; and when, from any cause, the summons, and a copy of the complaint in an action have not been personally served on the defendant, the court may allow, on such terms as may be just, such defendant or his legal representatives, at any time within six months after the rendition of any judgment *Page 224 
in such action, to answer to the merits of the original action."
If we correctly understand the position of appellant, it is this: that in enacting section 8640 the legislature had in mind the protection of parties who would have judgments by default taken against them without their having any knowledge whatsoever of a pending action, such as in a publication case; but by permitting service outside the state in lieu of publication, the presumption of actual knowledge would obtain, and thus remove such party from without the class intended to be protected. Section 8640 expresses no such condition. If knowledge is to be made the determining factor as to whether service is personal in the sense the word is used in section 8640, then in a case where receipt of a copy of summons by mail was had, knowledge would be presumed; and it seems as reasonable to say that because of the actual knowledge thus obtained, personal service as contemplated by section 8640 was had. However, it is conceded that such service is not personal service.
2. Authority for service outside the state is found in section 8583 N.C.L., as amended by Statutes 1931, p. 159, c. 95, sec. 2, reading in part as follows: "When publication is ordered, personal service of a copy of the summons and complaint, out of the state, shall be equivalent to completed service by publication and deposit in the post office, and the person so served shall have thirty days after said service to appear and answer or demur. The service of summons shall be deemed complete in cases of publication at the expiration of four weeks from the first publication, and in cases when a deposit of a copy of the summons and complaint in the post office is also required, at the expiration of four weeks from such deposit."
This section does not declare that service outside the state shall be deemed personal service, but does declare that such service shall be equivalent to completed service by publication and deposit in the post office. *Page 225 
The word "equivalent" is defined by Webster to mean: "equal in value, area, volume, force, meaning, or the like; synonym: alike, identical."
Service outside the state is substituted service and cannot be made the basis of a personal judgment. Bowers on Process and Service, section 296.
In the case of Wheaton Flour Mills Co. v. Welsh, 122 Minn. 396,142 N.W. 714, 715, Ann. Cas. 1915B, 563, it was held: "Delivery to a defendant outside the state of a summons is not personal service thereof within the meaning of section 4113 of the Code. It is merely the equivalent or substitute for a completed statutory service of summons by publication."
This is the only case found which deals with the precise question.
Appellant contends that the force of this decision as authority has been destroyed by the holding in the case of Beelman v. Beck, 164 Minn. 504, 205 N.W. 636. In the latter case the defendant had been served outside the State of Minnesota, and delayed for five months to take action asking for relief from a default judgment (the Minnesota statute allows one year to a defendant who has not been personally served to appear and defend). The court, in that case, held that a delay of five months in taking action constituted laches, and the defendant had thereby lost his right to defend. No finding was had as to whether the service was or was not personal service, leaving undisturbed the finding in Wheaton Flour Mills Co. v. Welsh, supra. Many of the decisions cited by appellant turn upon the question of laches or the principle of estoppel. This has lead to much confusion. These decisions do not decide as to whether the service outside the state is personal service, but determine the cases upon whether or not the party seeking relief has acted promptly; and in so doing, the courts have made inquiry as to whether actual knowledge of the pendency of the action or the entry of default was had by the moving party, and thus have *Page 226 
read into the statute that element, and established as the law in some states a limitation on the right to move to set aside a default within the statutory period.
While this precise question was not before the court in the case of Bowman v. Bowman, 47 Nev. 207, 217 P. 1102, that case is authority on the proposition that actual knowledge is not a factor in determining whether personal service as used in section 8640 means service within or without the state; at page 214 of that decision, 217 P. at page 1104 the court said: "The affidavit is not defective in that it is not averred therein that the defendant had no actual notice of the pendency of the action in time to answer. If our statute made lack of actual notice one of the conditions for setting aside a judgment when the defendant had not been personally served with summons in the action, as do the statutes of the states from which authority has been cited by appellant, for instance Kansas and Nebraska, an affidavit failing to aver lack of actual notice would be insufficient. But it expresses no such condition. While some of the authorities cited by appellant hold to the contrary on statutes similar to ours, we cannot concur in such a construction. The statute gives a defendant, under prescribed conditions, the right to answer to the merits. Lack of actual notice is not one of them."
And in the same case the court also quotes with approval the following statement taken from the case of Stanton-Thompson Co. v. Crane, 24 Nev. 171, 181, 51 P. 116, 118, which we believe is pertinent here: "We must also hold that under the last clause of section 68 of our practice act, above cited, — the clause upon which the action of the court in this case is manifestly based, — the respondents were not guilty of laches in this proceeding, as that clause confers upon the respondent the right at any time within six months after the rendition of the judgment, to answer to the merits of the action, where, from any cause, the summons and copy of the complaint have not been personally served upon them. *Page 227 
This proceeding was commenced within the time limited by that clause."
We deem it unnecessary to go into the questions of laches or estoppel in this case. Such would not be responsive to any assignment of error made by appellant.
3, 4. If personal service as used in section 8640 meanspersonal service within the State of Nevada, and we decide that it does, then under the issues presented here all that was necessary for the respondent to do was to file his notice of motion to set aside the default and default judgment within six months from the rendition thereof, and, upon the hearing of the motion, to show that the defendant had not been personally served with summons within the State of Nevada. As to such a showing being made, there is no dispute.
Since the decision on the motion in the trial court, the question here presented has been taken care or by an amendment enacted in 1939 (chap. 154, p. 205, session laws of 1939).
The order appealed from is affirmed. *Page 228